TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00181-CV




Adella Edging, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
NO. 726, HONORABLE BEN WOODWARD, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N
PER CURIAM

                        Appellant Adella Edging’s brief was due July 15, 2010.  The brief has not been
received and Edging’s appointed attorney, Rosemary Rose, did not respond to this Court’s notice that
the brief is overdue.
                        The appeal is abated.  The trial court shall conduct a hearing to determine whether
Edging desires to prosecute this appeal and whether appointed counsel has abandoned the appeal. 
See Tex. R. App. P. 38.8(b)(2); see also In re T.V., 8 S.W.3d 448, 449-50 (Tex. App.—Waco 1999,
no pet.) (applying Rule 38.8(b) to suit involving termination of parental rights).  The court shall
make appropriate findings and recommendations.  A record from this hearing, including copies of
all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the
Clerk of this Court for filing as a supplemental record no later than December 6, 2010.  See Tex. R.
App. P. 38.8(b)(3).
 
Before Chief Justice Jones, Justices Patterson and Henson
Abated
Filed:   November 5, 2010